Order so far as appealed from reversed on the law, with costs payable out of the estate of the incompetent, and matter remitted to the Special Term to modify decree by removing the surcharges therefrom. Memorandum: The investments here in question were legal investments. (Matter of Smith, 279 N. Y. 479; Matter of Farina, Id. 780.) AH concur. (The portion of the order appealed from upholds the constitutionafity of section 1384-1 of the Civil Practice Act and holds that petitioner violated his authority under that section in investing funds of an incompetent in part of a mortgage instead of the whole thereof.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.